JUSTICE HARRISON, dissenting: I dissent. The ultimate issue in this case is whether 80 hours was an unreasonable amount of time for petitioner to spend in the preparation of his client’s defense. No one doubts that he actually spent that much time. Mr. Prendergast kept meticulous records and achieved an excellent result on his client’s behalf. Further, no one questions the hourly fee of $30, the rate charged when taking into account the pro bono factor. At the hearing, petitioner presented an expert who testified that, in his opinion, the case posed complex issues. He stated that the amount of time spent was appropriate and the resulting $2,430 fee was entirely reasonable. The majority, however, concludes that petitioner spent an inordinate amount of time conducting research and that, therefore, the trial court’s decision to reduce the amount of compensable time from 80 hours to 25 hours was not an abuse of discretion. The majority seems to base its conclusion on two factors: (1) the nature of the research in relation to the result obtained, and (2) the fact that petitioner was a “young lawyer.” While admitting that the defense of necessity is rare and the issues with which petitioner was confronted were complex, the majority reasoned that the bulk of petitioner’s research on necessity did nothing to contribute to the ultimate disposition of the case because petitioner eventually arranged a negotiated plea for his client. This reasoning fails to take into account the leverage which petitioner had during the plea negotiations with the State due to theories gleaned from his research. Rather than presume that the research did not contribute to the outcome of the case, I think it just as likely that' the young attorney’s pursuit of a creative defense facilitated the bargaining position of his client and made it possible for him to take a more favorable stance during negotiations. Next, the majority states: “In the case at bar, it was reasonable for the trial court to conclude, in view of the fact that petitioner was a “young lawyer,” that a large number of the hours of out-of-court time spent by petitioner did not justify compensation at a rate of $30 per hour.” I disagree. I do not feel that counsel should be penalized for being a “young lawyer.” It seems only fair to issue an award commensurate with the time and energy actually devoted to the case by able counsel. For the foregoing reasons, the trial court’s award of $750 was totally inadequate. I would apply the same standard as the majority (People v. Johnson (1981), 87 Ill. 2d 98, 105-06, 429 N.E.2d 497), and award Mr. Prendergast the full amount of attorney fees which he has requested.